           Case 2:18-cv-03066-MCE-CKD Document 38 Filed 11/20/20 Page 1 of 3


 1   GORDON W. EGAN (SBN 111470)
     SIGNATURE LAW GROUP LLP
 2   3400 Bradshaw Road, Suite A4-A
     Sacramento, CA 95827
 3   Telephone: (916) 362-2660
     Fax: (916) 880-5255
 4   gegan@signaturelawgroup.com
 5   Attorney for Plaintiffs
 6

 7                              UNTIED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     JAMES J. SULLIVAN III; JAHANSHIR J.       )        CASE NO.: 18-cv-03066-MCE
11                                             )
     JAVANIFARD; GAYLE JAVANIFARD;             )        STIPULATION TO EXTEND TIME TO
12                                             )        COMPLETE RULE 26(f) CONFERENCE;
     DANIEL H. SAYAH; SULLIVAN III, LLC, a )            ORDER THEREON
13                                             )
     California limited liability company;     )        Complaint Filed: November 27, 2018
14                                             )
     MALKAH J, LLC, a California limited       )
15                                             )
     liability company; PETER P. PEREZ and     )
16                                             )
     GLORIA A. PEREZ, as trustees of the PETER )
17                                             )
     PAUL AND GLORIA ANN PEREZ FAMILY )
18                                             )
     REVOCABLE TRUST established April 25, )
19                                             )
     2013                                      )
20                                             )
                     Plaintiffs,               )
21                                             )
     v.                                        )
22                                             )
                                               )
23                                             )
     THE UNITED STATES OF AMERICA and )
24                                             )
     UNION PACIFIC RAILROAD COMPANY, )
25                                             )
     a Delaware corporation                    )
26                                             )
                                               )
27                                             )
                     Defendants.
                                               )
28                                             )
                                               )

                                                    1
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
           Case 2:18-cv-03066-MCE-CKD Document 38 Filed 11/20/20 Page 2 of 3


 1                                               RECITALS
 2             WHEREAS, on November 27, 2018, Plaintiff James J. Sullivan III, et al. (“Sullivan”)
 3   commenced the above-captioned action by filing a Complaint to Quiet Title and for Declaratory
 4   Relief (“Complaint”) against Defendants United States of America (“United States”) and Union
 5   Pacific Railroad Company (“Union Pacific”). (ECF No. 1.)
 6             WHEREAS, on August 11, 2020, the Court entered its order dismissing the United States
 7   as a party to the action leaving only plaintiffs and Union Pacific. (ECF No. 34.)
 8             WHEREAS, since early January 2019, respective counsel for Sullivan and UP have been
 9   meeting and conferring regarding the action in an effort to reach an amicable resolution of this
10   matter.
11             WHEREAS, the deadline for the parties to meet and confer pursuant to Rule 26(f) is
12   November 16, 2020.
13             WHEREAS, respective counsel for Sullivan and Union continue engaging in discussions
14   and efforts aimed at reaching a non-judicial resolution of this matter.
15             WHEREAS, in light of these ongoing settlement efforts, Sullivan and Union Pacific
16   agree that the deadline for the parties to meet and confer as required by Federal Rule of Civil
17   Procedure 26(f) should be further continued to January 29, 2021.
18

19                                            STIPULATION
20

21             IT IS HEREBY STIPULATED by and between Sullivan, by and through its counsel of
22   record, Gordon W. Egan of Signature Law Group, LLP, and Union Pacific by and through its
23   counsel of record, Nancy J. Johnson of Berliner Cohen, that the parties shall have until January
24   29, 2021 to meet and confer as required by Federal Rule of Civil Procedure 26(f) regarding their
25   discovery plan.
26   DATED: November 16, 2020                              SIGNATURE LAW GROUP LLP
27
                                                   By: /s/ Gordon W. Egan         _
28                                                 GORDON W. EGAN
                                                   Attorney for James J. Sullivan III, et al

                                                      2
               James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
           Case 2:18-cv-03066-MCE-CKD Document 38 Filed 11/20/20 Page 3 of 3


 1   DATED: November 16, 2020                             BERLINER COHEN, LLP
 2

 3
                                                  By: /S/ Nancy J. Johnson (as authorized on 11-16-
                                                  2020)
 4                                                NANCY J. JOHNSON
                                                  Attorneys for Defendant Union Pacific
 5
                                                  Railroad Company
 6

 7                                                ORDER
 8

 9           Pursuant to the stipulation between the parties, (ECF No. 37), and good cause appearing,

10   the parties shall have until January 29, 2021, to meet and confer as required by Federal Rule of

11   Civil Procedure 26(f) regarding their discovery plan.

12           IT IS SO ORDERED.

13   Dated: November 20, 2020

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                     3
             James J. Sullivan III vs. United States of America – Stip. to Further Extend Time
